FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                          September 19, 2011

                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court

 UNITED STATES OF AMERICA,

        Plaintiff - Appellee,
                                                              No. 11-3044
 v.                                                 (D.C. Nos. 2:10-CV-02542-JWL &
                                                         2:06-CR-20066-JWL-1)
 JAMES A. MCKEIGHAN,                                            (D. Kan.)

        Defendant - Appellant.


                                          ORDER


Before LUCERO, GORSUCH and MATHESON, Circuit Judges.


       This matter is before the court on Mr. McKeighan’s 28 U.S.C. § 2255 application

for a certificate of appealability. In light of this court’s September 8, 2011 order in

related case no. 08-3204, this court lifts the June 6, 2011 order of abatement and

dismisses this matter as moot without prejudice to Mr. McKeighan’s later submitting a 28

U.S.C. § 2255 motion as an original filing. We grant Mr. McKeighan’s motion to

proceed in forma pauperis. A copy of this order shall stand as the mandate of the court.

                                           ENTERED FOR THE COURT



                                           Scott M. Matheson, Jr.
                                           Circuit Judge